DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the Kirchhoﬀ diﬀraction stacking method, the Kirchhoﬀ wave front “smear” method,” in line 8-9. There is insufficient antecedent basis for this limitation in the claim. 
Therefore, the claim needs to be clarified to make it definite.






Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting over claims 1 of Patent US11080856B1, over claims 1 of Patent US11080525B1, over claims 1 of Patent US11169290B1 and over claims 1 of Patent US11187820B1. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and would be covered by any patent granted on that patents since the referenced patents and the instant application are claiming common subject matter, as follows:
*Note: Bold indicates the common subject matter
Instant Application: 17/391,275
Patent: US11080856B1
Patent: US11080525B1
Patent: US11169290B1
Patent: US11187820B1
1. A method of digital imaging of living tissue, (i.e. object) comprising: obtaining waveﬁeld data representing recordings of a propagating waveﬁeld through living tissue; obtaining a reference digital image of a portion or all of the living tissue generated from the waveﬁeld data, wherein the reference image has a reference sampling ratio and a reference image quality value; selecting a holographic computational method of imaging the waveﬁeld data from a group consisting of the Kirchhoﬀ diﬀraction stacking method, the Kirchhoﬀ wave front “smear” method, waveﬁeld synthesis, and wave equation-based methods; selecting a data subset from the waveﬁeld data based on one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; calculating a sampling ratio by dividing a number of data samples in the data subset by a number of image samples in the data subset; decimating the data subset, wherein the decimated data subset represents a sampling ratio less than the reference sampling ratio; generating a new digital image based on the selected holographic computational method of imaging, the decimated data subset, and parameters corresponding to the data subset selected from the group consisting of legal parameters, operational parameters, ﬁnancial parameters, and safety parameters, wherein the new digital image has a new image quality value greater than the reference image quality value; and determining a quantitative diﬀerence measure between the reference digital image and the new digital image based on the changing of one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality.
1. A method of digital imaging of living tissue, comprising: obtaining waveﬁeld data representing recordings of a propagating waveﬁeld through living tissue; obtaining a reference digital image of a portion or all of the living tissue generated from the waveﬁeld data, wherein the reference image has a reference sampling ratio and a reference image quality value; selecting a holographic computational method of imaging the waveﬁeld data from a group consisting of a Kirchhoﬀ diﬀraction stacking method, a Kirchhoﬀ wave front “smear” method, waveﬁeld synthesis, and wave equation-based methods; selecting a data subset from the waveﬁeld data based on one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; calculating a sampling ratio by dividing a number of data samples in the data subset by a number of image samples in the data subset; decimating the data subset, wherein the decimated data subset represents the sampling ratio less than the reference sampling ratio; generating a new digital image based on the selected holographic computational method of imaging, the decimated data subset, and parameters corresponding to the data subset selected from the group consisting of legal parameters, operational parameters, ﬁnancial parameters, and safety parameters, wherein the new digital image has a new image quality value greater than the reference image quality value; and determining a quantitative diﬀerence measure between the reference digital image and the new digital image based on the changing of one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality.
1. A method of identifying a ﬂying object (i.e. object) using digital imaging, comprising: obtaining waveﬁeld data representing recordings of a propagating waveﬁeld through a propagating volume that includes a volume above the earth's surface; obtaining a reference digital image of a portion or all of the propagating volume generated from the waveﬁeld data, wherein the reference image has a reference sampling ratio and a reference image quality value; selecting a holographic computational method of imaging the waveﬁeld data from a group consisting of a Kirchhoﬀ diﬀraction stacking method, a Kirchhoﬀ wave front “smear” method, waveﬁeld synthesis, and wave equation-based methods; selecting a data subset from the waveﬁeld data based on one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; calculating a sampling ratio by dividing a number of data samples in the data subset by a number of image samples in the data subset; decimating the data subset, wherein the decimated data subset represents a sampling ratio less than the reference sampling ratio; generating a new digital image that includes a ﬂying object passing through at least a portion of the propagating volume based on the selected holographic computational method of imaging the decimated data subset, and parameters corresponding to the data subset selected from the group consisting of environmental parameters, legal parameters, operational parameters, ﬁnancial parameters, and safety parameters, wherein the new digital image has a new image quality value greater than the reference image quality value; and determining a quantitative diﬀerence measure between the reference digital image and the new digital image based on the changing of one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality.
1. A method of identifying a subterranean tunnel, (i.e. object) comprising: obtaining waveﬁeld data representing recordings of a propagating waveﬁeld through a propagating volume that includes a portion of earth subsurface; obtaining a reference digital image of a portion or all of the propagating volume generated from the waveﬁeld data, wherein the reference image has a reference sampling ratio and a reference image quality value; selecting a holographic computational method of imaging the waveﬁeld data from a group consisting of a Kirchhoﬀ diﬀraction stacking method, a Kirchhoﬀ wave front smear method, waveﬁeld synthesis, and wave equation-based methods; selecting a data subset from the waveﬁeld data based on one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; calculating a sampling ratio by dividing a number of data samples in the data subset by a number of image samples in the data subset; decimating the data subset, wherein the decimated data subset represents the sampling ratio less than the reference sampling ratio; generating a new digital image that includes a subterranean tunnel passing through at least a portion of the propagating volume based on the selected holographic computational method of imaging the decimated data subset, and parameters corresponding to the data subset selected from the group consisting of environmental parameters, legal parameters, operational parameters, ﬁnancial parameters, and safety parameters, wherein the new digital image has a new image quality value greater than the reference image quality value; determining a quantitative diﬀerence measure between the reference digital image and the new digital image based on the changing of one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; and identifying the subterranean tunnel.
1. A computer-implemented method of oil and gas exploration (i.e. object) utilizing a digital image of a geophysical volume generated from waveﬁeld data, comprising: obtaining waveﬁeld data representing recordings of a propagating waveﬁeld through a geophysical volume; obtaining a reference digital image of a portion or all of the geophysical volume generated from the waveﬁeld data, wherein the reference digital image has a reference sampling ratio and a reference image quality value; selecting a holographic computational method of imaging the waveﬁeld data from a group consisting of the Kirchhoﬀ diﬀraction stacking method, the Kirchhoﬀ wave front “smear” method, waveﬁeld synthesis, and wave equation-based methods; selecting a data subset from the waveﬁeld data based on one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality; calculating a sampling ratio by dividing a number of data samples in the data subset by a number of image samples in the data subset; decimating the data subset, wherein the decimated data subset represents a sampling ratio less than the reference sampling ratio; generating, with a processor, a new digital image based on the selected holographic computational method of imaging, the decimated data subset, and parameters corresponding to the data subset selected from the group consisting of environmental parameters, legal parameters, operational parameters, ﬁnancial parameters, and safety parameters, wherein the new digital image has a new image quality value greater than the reference image quality value; and determining a quantitative diﬀerence measure between the reference digital image and the new digital image based on changing one or more parameters selected from the group consisting of ﬁeld sampling, imaging sampling, and image quality.






Allowable Subject Matter
Claim 1 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, set forth in this Office action and if claim 1 is amended to overcome 112b rejection.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488